DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 17-21 is acknowledged. Accordingly, Claims 10-16 are withdrawn from consideration. Claims 1-9 and 17-21 are addressed below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leo et al., (US 2010/0298826; hereinafter Leo).
Regarding claim 1, Leo discloses (Figures 11-18) a system, comprising: an electronic control unit (ECU) configured to: receive or determine a measure of an impedance between an electrode and tissue of a patient (impedance at probe 144 is measured); receive or determine a measure of contact force between the electrode and the tissue (contact/touch force of probe 144 is 
Regarding claim 2, Leo further discloses (Figures 11-18) that the ECU is further configured to characterize the tissue based on a ratio of the measure of impedance and the measure of contact force ([0105]: the data acquisition and processing unit 124 is configured to characterize and visualize lesions using any combination of metrics including impedance and contact force; the system is capable of performing this combination as a ratio of the measure of impedance and the measure of contact force).
Regarding claim 3, Leo further discloses (Figures 11-18) that the ratio of the measure of impedance to the measure of contact force comprises a fraction in which the measure of impedance is one of the numerator or the denominator, and the measure of contact force is the other of the numerator or denominator ([0105]: the data acquisition and processing unit 124 is configured to characterize and visualize lesions using any combination of metrics including impedance and contact force; the system is capable of performing this combination as a ratio of the measure of impedance and the measure of contact force, wherein the ratio of the measure of impedance to the measure of contact force comprises a fraction in which the measure of impedance is one of the numerator or the denominator, and the measure of contact force is the other of the numerator or denominator).
Regarding claim 5, Leo further discloses (Figures 11-18) that the ECU is configured to cause the tissue characterization to be presented to a user by adding the tissue characterization to 
Regarding claim 6, Leo further discloses (Figures 11-18) that the ECU is configured to cause the tissue characteristic to be applied to calculate the metric, wherein the metric is indicative of a size of a lesion in the tissue ([0101]-[0105]).
Regarding claim 7, Leo further discloses (Figures 11-18) that the ECU is further configured to: receive or determine a measure of energy applied between the electrode and the tissue (power of probe 144 is measured); and cause the metric to be calculated based on the tissue characterization and the measure of energy applied ([0101]-[0105]).
Regarding claim 8, Leo further discloses (Figures 11-18) that the tissue characteristic is based on a ratio of the measure of impedance to the measure of contact force ([0105]: the data acquisition and processing unit 124 is configured to characterize and visualize lesions using any combination of metrics including impedance and contact force; the system is capable of performing this combination as a ratio of the measure of impedance and the measure of contact force).
Regarding claim 17, Leo discloses (Figures 11-18) a system, comprising: an electronic control unit (ECU) configured to: receive or determine a measure of energy applied from an electrode to tissue of a patient (power of probe 144 is measured); receive or determine a measure of an impedance between the electrode and the tissue (impedance at probe 144 is measured); receive or determine a measure of contact force between the electrode and the tissue (contact/touch force of probe 144 is measured); calculate a ratio of the measure of impedance to the measure of contact force; calculate a size of a lesion in the tissue according to the measure of energy applied and the ratio of the measure of impedance to the measure of contact force; and cause the lesion 
Regarding claim 19, Leo further discloses (Figures 11-18) receiving or determining the measure of energy applied comprises receiving or determining a measure of instantaneous power and a duration of energy application, wherein the ECU is configured to calculate the size of the lesion according to the measure of instantaneous power, the duration of energy application, and the ratio of complex impedance and force ([0101]-[0106]: the data acquisition and processing unit 124 is configured to characterize and visualize lesions using any combination of metrics including power, time, impedance and contact force; the system is capable of performing this combination as a of the power, duration, and ratio of the measure of impedance and the measure of contact force).
Regarding claim 20, Leo further discloses (Figures 11-18) that the ECU is configured to cause the lesion size to be presented to a user by adding the lesion depth to a map or model of the tissue and causing the model to be displayed ([0101]-[0105]).
Regarding claim 21, Leo further discloses (Figures 11-18) that the lesion size is indicative of one or more of a depth, a width, and a volume of the lesion ([0101]-[0105]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leo as applied to claims 1-2 and 17 above, and further in view of Heimbecher et al., (US 2014/0364848; hereinafter Heimbecher).
Regarding claim 4, Leo discloses the system of claim 2, but fails to disclose that the measure of impedance comprises a complex impedance and the ratio of the measure of impedance to the measure of contact force comprises a fraction in which a metric calculated from at least a resistance and a reactance of the complex impedance or a magnitude and a phase angle of the 
Regarding claim 9, Leo discloses the system of claim 1, but fails to disclose a signal generator configured to be electrically coupled with the electrode and to output a signal to the electrode for assessing the impedance between the electrode and the tissue, wherein the impedance is a complex impedance; and an optical signal source configured to be operatively coupled with a force sensor for providing the measure of contact force between the electrode and the tissue. However, Heimbecher teaches a system for optimized coupling of ablation catheters to body tissues and evaluation of lesions formed by the catheters, wherein the system includes a signal generator configured to be electrically coupled with an electrode and to output a signal to the electrode for assessing the impedance between the electrode and the tissue, wherein the impedance is a complex impedance ([0065], [0096]); and an optical signal source configured to be operatively coupled with a force sensor for providing the measure of contact force between the electrode and the tissue ([0012], [0090]: the opical-based force sensing system would require an optical signal source as required above). Therefore, it would have been obvious to one of ordinary skill in the art 
Regarding claim 18, Leo discloses the system of claim 17, but fails to disclose that the impedance is a complex impedance and calculating the ratio comprises of calculating a metric based on at least a reactance and a resistance of the complex impedance or a magnitude and a phase angle of the complex impedance and calculating a ratio of the metric to the measure of contact force. However, Heimbecher teaches a system for optimized coupling of ablation catheters to body tissues and evaluation of lesions formed by the catheters, wherein complex impedance may be used in place of impedance for the evaluation, wherein the complex impedance includes a resistance, a reactance, a magnitude, and/or a phase angle ([0096]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the impedance measurement of Leo with the complex impedance measurement taught by Heimbecher because Heimbecher teaches that either impedance or complex impedance may be used to perform the same function of providing an indication of tissue coupling (Heimbecher; [0015]).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794